DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " wherein the third operating lever moves along the coupling groove while inserted into the first coupling groove and coupled to the second operating lever " in line 22.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear whether the applicant wishes to add a new coupling groove or to refer to the first coupling groove.
For the purposes of examination it is assumed that “the coupling groove” is referring to “a second coupling groove”.
Furthermore, as a result, “a second coupling groove” in claim 6 is assumed to be “the second coupling groove”
In regards to claims 2-4 and 6-10, they are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Damboiu et al US 20180112441 A1 (herinafter Damboiu)  in view of Wirths et al US 20140175812 A1 (hereinafter Wirths).
In regards to claim 1, as best understood in view of the 112(b) rejection above, Damboiu teaches a child lock operating device comprising: a first operation lever (41); an inside handle lever (30) configured to be connected to an inside handle mounted at a door of a vehicle to be moved with the inside handle (para 68); a second operation lever (39) configured to be connected to a door catch to lock or release the door catch (para 74); and a third operation lever (42) selectively connecting or disconnecting the inside handle lever and the second operation lever (para 75, in the sense that their motion is connected or disconnected). Wherein a first portion of the inside handle lever (30) is formed with a first pin hole (bottom hole of 30 See image) into which a pin is inserted, wherein a second portion of the inside handle lever is formed with a connection hole into which a cable is configured to be connected to (See image), wherein a first coupling groove (301a) having an open shape (it’s a hole and therefore open)  is formed between the first portion and the second portion of the inside handle lever so that the third operation lever is selectively coupled to the first coupling groove (observe 30), wherein the inside handle lever includes the first coupling groove opened at one side thereof (the front face) so that the third operating lever is selectively inserted into and coupled thereto (fig 3, in this circumstance the third operating lever is both physically coupled to and coupled in motion to 301a ) or separated therefrom (fig 4 in this circumstance the third operating lever is both physically separated from and 

    PNG
    media_image1.png
    425
    416
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    391
    796
    media_image2.png
    Greyscale




Wirths teaches a lever (10) operated by a rotating drive device (M) to produce the same motion as Dambiou. Damboiu, Wirths, and the application are all considered analogous since they are in the same field of locking/latching vehicle doors. 
Therefore, would have been obvious to anyone skilled in the art before the effective filing date to have improved Damboiu’s child lock mechanism with Wriths’ rotating drive device in order to automatically activate and deactivate the child lock.
In regards to claim 2, Damboiu in view of Wirths teaches the power child lock operating device of claim 1, wherein Wirths teaches the rotating drive device is a drive motor configured to be rotatable in clockwise and anticlockwise directions thereof (fig 2, this motion is inherent). 
In regards to claim 3, Damboiu  in view of Wirths teaches the power child lock operating device of claim 2, wherein Wirths teaches the drive motor is provided with a worm to be integrally rotated with the drive motor; and wherein the first operation lever is provided with a worm gear engaged with the worm (figure 2).
In regards to claim 4, Damboiu  in view of Wirths teaches power child lock operating device of claim 3, wherein Damboiu further teaches; wherein a second end portion of the first operation lever is provided with a pressurizing protrusion (see figure below) to pressurize the third operation lever (42); and wherein a pin hole (observe fig 10 axis of 40 through hole in 41) is formed between the first end portion and the second end portion of the first operation (41) lever so that the first operation lever is rotatable with respect to a pin (40) coupled to the pin hole.

    PNG
    media_image3.png
    345
    354
    media_image3.png
    Greyscale

However Damboiu, does not teach teaches a first end portion of the first operation lever is formed with the worm gear. 
Wirths does teach a first end portion (toothed portion fig 2) of the first operation lever (4) is formed with the worm gear. Damboiu, Wirths, and the application are all considered analogous since they are in the same field of locking/latching vehicle doors. 
Therefore, would have been obvious to anyone skilled in the art before the effective filing date to have improved Damboiu’s first operation lever with Wriths’ first end portion in order to form a connection with the motor in order to automatically activate and deactivate the child lock.
In regards to claim 6, Damboiu in view of Wirths teaches the power child lock operating device of claim 1, wherein Damboiu further teaches the second operation (39) lever includes: a second pin hole (observe hole on 39 for 29) into which the pin (29) is inserted; and the second coupling groove (391) having an open shape (holes are open), wherein the third operation lever is selectively coupled to the second coupling groove (observe 421 and 391, para 75).
In regards to claim 7, Damboiu in view of Wirths teaches the power child lock operating device of claim 6, wherein Damboiu further teaches the third operation lever includes: a slot (observe hole in 42 between 421b and 421a) into which the pin (29) is inserted; and a coupling protrusion (421b) selectively coupled to the second coupling groove of the second operation lever and selectively coupled to the first coupling groove of the inside handle lever (observe axis through 391 and 301, para 75).
In regards to claim 8, Damboiu in view of Wirths teaches the power child lock operating device of claim 7, wherein Damboiu further teaches a third pin hole (observe axis from pin 40) into which a second pin (40) is inserted is formed between a first end portion of the first operation lever (41) engaged to the rotating drive device and a second end portion of the first operation lever so that the first operation lever is rotatable with respect to the pin.
In regards to claim 9, Damboiu in view of Wirths teaches the power child lock operating device of claim 7, wherein Damboiu does not teach the device further including: a first elastic member, wherein a first end portion of the first elastic member is connected to the second operation lever and a second end portion of the elastic member is connected to the third operation lever to apply an elastic restoring force to the third operation lever.
Within Damboiu he teaches springs (18, 38) used to restore parts to the home position (para 71,76).
 It would have been obvious to anyone skilled in the art before the effective filing to have modified Damboiu in view of Wirths by connecting an elastic member between the second operation lever and the first, as Damboiu already teaches springs in the context of other parts of the locking system, in order to apply an elastic restoring force on the third operational lever.
In regard to claim 10, Damboiu in view of Wirths teaches the power child lock operating device of claim 9, wherein Damboiu does not teach a second elastic member coupled to the inside handle lever.

 It would have been obvious to anyone skilled in the art before the effective filing to have modified Damboiu in view of Wirths by coupling an elastic member to the inside handle lever, as Damboiu already teaches springs in the context of other parts of the locking system, in order to apply an elastic restoring force on the inside handle lever.

Response to Arguments
In regards to the arguments regarding the 112 rejections.
Applicant’s arguments, see page 5 of 6, filed December 15th 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of September 15th 2021 has been withdrawn. 
However with the amendments to claim 1, a new 112 issue is added.
In regards to the arguments regarding the 103 rejections.
Applicant's arguments filed December 15th 2021 have been fully considered but they are not persuasive. The applicant makes the argument that the amended claims are not taught by Damboiu and Wirths, individually or combined. Respectfully, this is not the case, see the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675